Case 0:18-cv-61047-UU Document 228 Entered on FLSD Docket 07/18/2019 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                        CASE NO.: 18-61047-CIV-UNGARO/O'SULLIVAN

  UNITED STATES OF AMERICA,
  Plaintiff,
  v.

  US STEM CELL CLINIC, LLC, a Florida
  limited liability company,
  US STEM CELL, INC., a Florida profit
  corporation, and
  KRISTIN C. COMELLA, individual,
  Defendants.
  __________________________________!


               EXPEDITED MOTION TO INTERVENE AND FOR STAY
        OF DESTRUCTION OF APPLICANTS FOR INTERVENTION'S PROPERTY
           AND CLARIFICATION OF ORDER OF PERMANENT INJUNCTION
                              With incorporated
                           MEMORANDUM OF LAW
                                And attached
                 PLEADING OF APPLICANTS FOR INTERVENTION

         Applicants in intervention Sarah Anderson, Ming Dooley, Sharon Kuster, Kathryn

  Morrow, George Nemecz, Leah Simpson, Scot Simpson, Chloe Spencer, Stephan Spencer and

  Mollie N. Thibodeau each an individual whose stem cells (the "Stem Cells") are banked at an

  FDA-registered tissue bank (hereinafter "Applicants" or "Applicants for Intervention", each, an

  "Applicant") operated by Defendant US Stem Cell, Inc. ("US Stem"), move to intervene as of right

  in this action, pursuant to Rule 24(a)(2), Federal Rules of Civil Procedure, or alternatively, move

  for permissive intervention, pursuant to Rule 24(b)(2), and Local Rule 7.1 (d)(2) to protect those

  Stem Cells from destruction, and seek an emergency stay of paragraph 10 of the Order of

  Permanent Injunction issued June 25, 2019 (the "Injunction Order") [D.E. 85] ordering the

  destruction of the Stem Cells on or before July 25, 2019. An expedited ruling on this matter is


                                                  1
Case 0:18-cv-61047-UU Document 228 Entered on FLSD Docket 07/18/2019 Page 2 of 7




  required by July 24, 2019, prior to the scheduled destruction date. Pursuant to Rule 24(c),

  Applicants attach their proposed Complaint in Intervention. In support of their motions Applicants

  state:


           1.      Applicants have an interest in the subject matter of this action in the same manner

  as the applicants for intervention who filed the Amended Expedited Motion to Intervene and for

  Stay of Destruction of Applicants for Intervention's Property and Clarification of Order of

  Permanent Injunction filed in this matter on July 16, 2019 ("Motion to Intervene"). [D.E. 220].

           2.     A disposition of the Motion to Intervene in Applicants' absence may impair their

  ability to protect that interest.

           3.     Applicants therefore move to intervene m this matter and fully adopt and

  incorporate herein the arguments and attachments in the Motion to Intervene and request the Court

  to be included in the Complaint for Intervention should the Court grant the Motion to Intervene.

           WHEREFORE, Applicants respectfully request permission to intervene as intervenors as

  of right, or alternatively, to intervene through permissive intervention.       Applicants further

  respectfully request an immediate stay of Paragraph 10 of the Injunction Order requiring

  destruction of the Stem Cells stored at the Tissue Bank pending adjudication on the merits of

  Applicants' Complaint in Intervention.

                           CERTIFICATE OF GOOD FAITH CONFERENCE

           Pursuant to S.D. Fla. L.R. 7.l(A)(3), undersigned counsel for Applicants hereby certifies

  that it has conferred with counsel for the United States and the US Stem Defendants in a good faith

  effort to resolve by agreement the issues raised in this Motion, and Plaintiff United States of

  America has declined to take any position on the intervention of the Applicants prior to the filing

  of this motion. Defendants do not oppose the granting of this Motion to Intervene.



                                                   2
Case 0:18-cv-61047-UU Document 228 Entered on FLSD Docket 07/18/2019 Page 3 of 7




  Dated this 18th day of July, 2019.   Respectfully submitted,

                                       GIVNER LAW GROUP, LLP

                                       Attorneys for Applicants in Intervention
                                       19495 Biscayne Boulevard
                                       Suite 702
                                       Aventura, FL 33180
                                       Telephone: 305-933-9970
                                       Facsimile: 786-520-2704




                                              E-mail: j givner@givner.law
                                              Esther S. Meisels
                                              Florida Bar No.:0037142
                                              E-mail: emeisels@givner.law
                                              Marissa X. Kaliman
                                              Florida Bar No. 100532
                                              E-mail: mkaliman@givner .law




                                         3
Case 0:18-cv-61047-UU Document 228 Entered on FLSD Docket 07/18/2019 Page 4 of 7




                                  CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on July       __ii__,  2019, a true and correct copy of the foregoing
  Applicants' Expedited Motion to Intervene and for Stay of Destruction of Applicants for
  Intervention's Property and Clarification of Order of Permanent Injunction with Incorporated
  Memorandum of Law and Attached Pleading of Applicants for Intervention was filed with the
  Clerk of the Court via CM/ECF and the CM/ECF system will send a notice of electronic filing to
  all counsel and parties of record listed on the Service List Below.




                                                  4
Case 0:18-cv-61047-UU Document 228 Entered on FLSD Docket 07/18/2019 Page 5 of 7




                                        SERVICE LIST

    Michael S. Blume                              Representing:
    Venable LLP
   Rockefeller Center                             US Stem Cell Clinic, LLC
    1270 Avenue of the Americas, 24th Floor       (Defendant)
   New York, NY
   212-503-0699                                   US Stem Cell Clinic, Inc.
   msblume@venable.com                            (Defendant)
   Designation: Retained
   Assigned: 04/11/2019                           Kristin C. Comella
   PROHACVICE                                     (Defendant)
   ATTORNEY TO BE NOTICED
   Loren Harley Cohen                             Representing:
   Mitrani, Rynor, Adamsky & Toland, P.A
   301 Arthur Godfrey Road                        US Stem Cell Clinic, LLC
   Penthouse                                      (Defendant)
   Miami Beach, FL 33140
   305-358-0050                                   US Stem Cell Clinic, Inc.
   358-0550(fax)                                  (Defendant)
   lcohen@mitrani.com
   Assigned: 07/16/2018                           Kristin C. Comella
   LEAD ATTORNEY                                  (Defendant)
   ATTORNEY TO BE NOTICED
                                                  Theodore Gradel
                                                  (Defendant)
  Stephen R. Freeland                             Representing:
  Venable LLP
  600 Massachusetts Avenue, NW                    US Stem Cell Clinic, LLC
  Washington, DC 20001                            (Defendant)
  202-344-483 7
  srfreeland@venable.com                          US Stem Cell Clinic, Inc.
  Designation: Retained                           (Defendant)
  Assigned: 05/22/2018
  PROHACVICE                                      Kristin C. Comella
  ATTORNEY TO BE NOTICED                          (Defendant)

                                                  Theodore Gradel
                                                  (Defendant)
  Mary M. Gardner                                 Representing:
  Venable LLP
  600 Massachusetts Avenue, NW                    US Stem Cell Clinic, LLC
  Washington, DC 20001                            (Defendant)
  202-344-4398
  mmgardner@venable.com                           US Stem Cell Clinic, Inc.
  Designation: Retained                           (Defendant)

                                              5
Case 0:18-cv-61047-UU Document 228 Entered on FLSD Docket 07/18/2019 Page 6 of 7




   Assigned: 05/22/2018
   PROHACVICE                                          Kristin C. Comella
   ATTORNEY TO BE NOTICED                              (Defendant)

                                                       Theodore Gradel
                                                       (Defendant)
   Roger J. Gural                                      Representing
   United States Department of Justice
   Civil Division, Office of Consumer Litigation       United States of America
   450 5th Street, NW                                  (Plaintiff)
   Washington, DC 20001
   202-307-0174
   202-514-8742 (fax)
   Reger. gural@usdoi. gov
   Designation: Retained
   Assigned: 05/09/2018
   LEAD ATTORNEY
   ATTORNEY TO BE NOTICED
   Todd H. Halpern                                     Representing:
   Venable LLP
   600 Massachusetts A venue, NW                       US Stem Cell Clinic, LLC
   Washington, DC 20001                                (Defendant)
   202-344-4152
   thhalQem@venable.com                                US Stem Cell Clinic, Inc.
   Designation: Retained                               (Defendant)
   Assigned: 05/22/2018
   PROHACVICE                                          Kristin C. Comella
   ATTORNEY TO BE NOTICED                              (Defendant)

                                                       Theodore Gradel
                                                       (Defendant)
  Todd H. Harrison                                     Representing:
  Venable LLP
  600 Massachusetts Avenue, NW                         US Stem Cell Clinic, LLC
  Washington, DC 20001                                 (Defendant)
  202-344-4152
  thharrison@venable.com                               US Stem Cell Clinic, Inc.
  Designation: Retained                                (Defendant)
  Assigned: 05/22/2018
  PROHACVICE                                           Kristin C. Comella
  ATTORNEY TO BE NOTICED                               (Defendant)

                                                       Theodore Gradel
                                                       (Defendant)
  Isaac Jaime Mitrani                                  Representing:
  Mitrani, Rynor Adamsky & Toland, P .A.

                                                   6
Case 0:18-cv-61047-UU Document 228 Entered on FLSD Docket 07/18/2019 Page 7 of 7




   301 Arthur Godfrey Road                 US Stem Cell Clinic, LLC
   Penthouse                               (Defendant)
   Miami Beach, FL 33140
   (305) 358-0050                          US Stem Cell Clinic, Inc.
   (305) 358-0050 (fax)                    (Defendant)
   imitrani@mitrani.com
   Assigned: 05/16/2018                    Kristin C. Comella
   ATTORNEY TO BE NOTICED                  (Defendant)

                                           Theodore Gradel
                                           (Defendant)
   James Alan Weinkle                      Representing
   United States Attorney's Office
   99 N.E. 4th Street                      United States of America
   Suite 300                               (Plaintiff)
   Miami, FL 33132
   (305) 961-9290
   (305) 530-7139 (fax)
   James. weinkle@usdoj .gov
   Designation: Retained
   Assigned: 05/10/2018
   LEAD ATTORNEY
   ATTORNEY TO BE NOTICED




                                       7
